Citation Nr: 0306942	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include Reiter's syndrome and photosensitivity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in October 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of a current eye 
disorder that is related to active service.


CONCLUSION OF LAW

An eye disorder, to include Reiter's syndrome and 
photosensitivity, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim for 
service connection by means of the March 1999 rating 
decision, June 1999 Statement of the Case, and August 2000, 
April 2001, and October 2002 Supplemental Statements of the 
Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  

In addition, the veteran was specifically informed of the 
provisions of the VCAA in the October 2001 Board Remand, and 
in letters from the RO dated February and October 2001.  
These letters explained the elements of a claim for service 
connection, and described the respective duties of the 
veteran and the VA in obtaining evidence.  Therefore, the 
Board finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, Board Remand, and 
related letters provided to the veteran specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records and afforded the 
veteran several VA examinations.  The veteran did not request 
a personal hearing and did not report any medical treatment 
following his discharge from active service.  Therefore, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

The evidence for consideration in relation to the current 
appeal includes the service medical records and several VA 
examinations.  The VA clinical records reflect no relevant 
treatment following the veteran's discharge from active 
service.  

The veteran's service medical records show that he presented 
in September 1995 with complaint of eye sensitivity to light.  
Staining indicated prior irritation, but presently the 
veteran was asymptomatic.  Examination was essentially 
negative and the veteran was assessed with dry eye on the 
right.  In September 1997, the veteran presented with left 
eye irritation.  No discharge was noted and he was assessed 
with left eye conjunctivitis.  In April 1998, the veteran 
complained of left eye pain and discharge.  He reported no 
photophobia or diplopia.  Examination noted injection and 
erythema.  The veteran was assessed with conjunctivitis and 
otitis externa.  At the May 1998 retirement examination, a 
history of conjunctivitis was noted, but objective findings 
were normal.  

The service medical records also show that the veteran was 
followed for oligospermia with testicular atrophy secondary 
to mumps orchitis.  He also was assessed with prostatitis, 
and the May 1998 retirement examination noted "prostatitis-
boggy right lobe".  The records contain no treatment for 
urinary infections or urethritis.  During an assessment for 
right hip pain in February 1998, it was noted that Reiter's 
syndrome was not present.  

At the December 1998 VA eye examination, the veteran reported 
intermittent flare-ups of photophobia for the past 11/2 years.  
During the most recent flare-up six months earlier, he had 
been told that it was conjunctivitis and was given an 
ointment.  Medical history was noted to be positive for 
arthritis and prostatitis.  Physical examination was 
essentially negative other than for the presence of slight 
pigmentary clumps on the anterior lens surface, left eye 
greater than right.  The veteran was diagnosed with slight 
manifest hyperopia both eyes, and signs of possible old 
iritis in the left eye greater than the right.  

The examiner commented that, based upon the veteran's 
symptoms and other diagnoses of arthritis and prostatitis, 
part of his differential diagnosis would be Reiter's 
syndrome.  In that case, the veteran was experiencing uveitis 
flare-ups that caused the photosensitivity.  The examiner 
recommended a full work-up for arthritis, urethritis, and 
prostatitis to determine if the veteran had Reiter's 
syndrome, as these were part of the Reiter's syndrome triad 
of iritis, uveitis, and arthritis.

At the VA genitourinary examination performed in December 
1998, the veteran denied all symptomatology and the objective 
findings were negative.  The impression was history of 
chronic prostatitis.  In addition, the VA orthopedic 
examinations performed that same month made no findings of 
systemic arthritis.

At the June 1999 VA orthopedic examination, the examiner 
diagnosed the veteran with arthritis of the right hip and 
stated that he could not confirm a diagnosis of Reiter's 
syndrome.  At the July 1999 VA eye examination, the veteran 
reported a history of iritis, with photophobia, redness, and 
watering of the eyes.  Physical examination was essentially 
negative other than for mild pigment on the anterior lens 
capsule of both eyes.  The relevant diagnosis was mild signs 
of old inflammatory reaction or iritis in both eyes; 
otherwise, no sign of active iritis.  The examiner commented 
that the etiology of the photophobia would be due to the 
uveitis during flare-ups; however, there was no etiology for 
just photophobia with no active inflammation.

At the June 2002 VA eye examination, the examiner reviewed 
the previous examination findings.  The veteran complained of 
recurrent episodes of photophobia that began in the left eye 
and progressed to both.  These episodes lasted 7 to 10 days.  
Physical examination was negative, with no diplopia or visual 
field deficit.  The conjunctivae, cornea, lids, and 
crystallin lenses of both eyes were clear.  There were no 
choreatic precipitates on the endothelium of either cornea.  
The veteran was diagnosed with clear and quiet ocular health, 
no acute inflammation, and excellent vision.

In an addendum in September 2002, the examiner stated that 
Reiter's syndrome is the combination of arthritis, 
urethritis, and conjunctivitis.  Generally, the patient would 
also have ocular iritis.  The examiner noted that the veteran 
had never been diagnosed with iritis.  At most, a possibility 
of iritis, with no present symptoms, was noted in the 
December 1998 VA examination.  Likewise, the veteran had not 
been diagnosed with systemic arthritis or with genitourinary 
tract conditions.  Accordingly, a diagnosis of Reiter's 
syndrome could not be made.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for an eye disorder.  As an initial matter, the Board 
observes that the record contains no diagnosis of Reiter's 
syndrome.  The Board emphasizes the recent opinion of the VA 
examiner that found that the veteran did not exhibit the 
symptomatology for such a diagnosis.  Likewise, the previous 
medical evidence of record never diagnosed Reiter's syndrome.  
In the absence of a current disability, a claim for service 
connection must fail.

Likewise, the medical evidence of record contains no 
diagnosis of a chronic eye disorder.  The service medical 
records report only one diagnosis of dry eye and two 
diagnoses of conjunctivitis.  The post-service VA 
examinations identified no current eye symptoms or disorder.  
In addition, the veteran has submitted no evidence of 
chronicity or continuity of symptoms that would suggest that 
his episodes in service were other than acute.  Accordingly, 
in the absence of a current disability that is related to 
active service, the appeal must be denied.


ORDER

Service connection for an eye disorder, to include Reiter's 
syndrome and photosensitivity, is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

